Citation Nr: 1014940	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury, to include memory loss.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for foot fungus.

5. Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 1986. Following his separation from active duty, the 
Veteran was transferred to the United States Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision issued in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

A hearing was held on December 3, 2009, in Phoenix, Arizona, 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e) (2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that the Veteran has submitted additional 
evidence consisting of photographs and information regarding 
his ship's history.  See 38 C.F.R. § 20.1304 (2009).  
However, he also submitted a waiver of the RO's initial 
consideration of the evidence.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision. 

The issues of entitlement to service connection for PTSD, 
bilateral hearing loss, foot fungus, and a heart disorder 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The medical evidence of record does not demonstrate 
currently diagnosed residuals of a head injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  VCAA notice must be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided with notice letters in 
February 2005, August 2005, December 2005, March 2006, and 
May 2006, prior to the initial unfavorable AOJ decision 
issued in August 2006.  The Board observes that the pre-
adjudicatory VCAA notice issued in February 2005 informed the 
Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Additionally, the March 2006 and 
May 2006 letters advised the Veteran of the evidence required 
to substantiate disability ratings and effective dates.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, private treatment records, and VA 
medical records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The Veteran 
has not identified any outstanding, relevant treatment 
records that VA must obtain to ensure an equitable 
adjudication of the claim.

The Board notes that it has been determined in the remand 
below that additional VA mental health and cardiac treatment 
records must be obtained.  However, in this particular case, 
the Board determines that these records are not potentially 
relevant to the claim decided herein.  Specifically, at his 
December 2009 hearing, the Veteran testified that memory loss 
is the only deficit he is claiming as a residual of a head 
injury, and he also testified that he had not sought any 
treatment for his memory loss.  Thus, the Board determines 
that any outstanding treatment records are not relevant to 
the claim for service connection for residuals of a head 
injury.  Accordingly, the Board concludes that the Veteran is 
not prejudiced by the Board proceeding with a decision on his 
claim without first obtaining his VA mental health and 
cardiac treatment records.  See Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).

The Board observes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to decide the claim.  In this 
case, the Board finds that a current VA examination to 
determine whether the Veteran has residuals of a head injury 
that are a result of his military service is not necessary to 
decide his claim.  The medical records associated with the 
claims file do not contain any diagnosis or complaint that 
represents a residual of a head injury.  The Veteran 
complains of memory loss, but the record does not reflect 
that whatever memory troubles the Veteran may have are 
indicative of a clinically diagnosed disorder that resulted 
from a head injury.  Therefore, without evidence of a current 
diagnosis that may be construed as a residual of a head 
injury, the Board finds that a VA examination is not 
necessary.  See 38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.


II. Law and Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

In this case, the Veteran has claimed service connection for 
residuals of a head injury.  In particular, he contends that 
he sustained a head injury in service and that he has memory 
loss as a residual from that injury.  

The Veteran's service treatment records do indicate that he 
hit his head on a bulkhead during his active duty service in 
September 1984, which resulted in a laceration and headache.  
However, he did not lose consciousness at that time, and the 
only diagnosis noted was a laceration measuring approximately 
one millimeter.  The Veteran was later involved in a motor 
vehicle accident during his active duty service in June 1985.  
However, the only diagnosis related to the head was a 
laceration, and no residuals were documented.  An August 1990 
Reserve physical examination also documents the Veteran's 
report of both head injuries, but specifically states that 
there were no residuals of those injuries.  The Board notes 
that service connection is in effect for the residual scar.

Additional service treatment records indicate that the 
Veteran subsequently hit his head in January 2003 when he 
slipped on ice.  However, a CT scan at that time was also 
negative.

Moreover, post-service treatment records are devoid of any 
treatment or diagnoses pertinent to residuals of a head 
injury.  Indeed, the Veteran himself testified in December 
2009 that he had not sought any treatment for memory loss.   
Additionally, no deficits have been documented that suggest 
that the Veteran is disabled as a result of any of his head 
injuries in service.  Thus, the Board must conclude that the 
Veteran does not have a current diagnosis related to 
residuals of a head injury; therefore, he does not have a 
disability that may be service-connected.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's testimony and other 
submissions regarding his claim.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
having a head injury and feeling forgetful.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, only 
individuals with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the record must include medical evidence that 
documents that the Veteran has a disabling disorder that 
represents a residual of a head injury.  Absent such 
evidence, service connection for residuals of a head injury 
is not warranted. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, as the competent evidence does not offer a 
diagnosis of a disability related to a head injury, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, his claim must be denied.


ORDER

Service connection for residuals of a head injury, to include 
memory loss, is denied.


REMAND

Reasons for remand:  To request corroborating information for 
the Veteran's alleged in-service stressors, to obtain 
additional VA treatment records, and to afford him VA 
examinations.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board acknowledges that the RO did request the Veteran's 
service personnel records and that numerous records have been 
provided.  However, it appears that those records may be 
incomplete.  In this regard, the Board notes that the 
Veteran's DA Form 20 is not associated with the claims file.  
It is also unclear as to whether the available records 
provide all of the dates for his periods of active duty for 
training and inactive duty for training.  Indeed, the 
Veteran's DD 214 shows that he had active duty service from 
November 1982 to November 1986 and that he was subsequently 
transferred to the Naval Reserve.  

The VA Adjudication Procedure Manual indicates that the 
Records Management Center (RMC) copies a veteran's records 
and mails the originals to his or her Reserve unit upon his 
or her separation.  When the veteran no longer has a Reserve 
obligation or any other involvement with the Reserves, the 
records are then forwarded to the National Personnel Records 
Center (NPRC).  The VA Adjudication Procedure Manual also 
notes that the records may not be where they are supposed to 
be because of delays in forwarding records from one point to 
another.  It is also possible that the records might never 
have left the separation center or treating facility or that 
the records might be in the veteran's possession. See VA 
Adjudication Procedure Manual, M21-1, Part III, para. 4.01.  
Thus, the Board notes that the requests for the Veteran's 
complete service personnel records may have been unsuccessful 
due to the delay of records migration between the Navy, RMC, 
the Navy Reserves, and NPRC.  Therefore, the RO should make 
an additional attempt to obtain and associate with the claims 
file the Veteran's complete service personnel records.

The Veteran has also identified several alleged in-service 
stressors during his period of active duty service.  In this 
regard, he indicated during his December 2009 hearing that he 
served in the Persian Gulf from May 1984 to November 1984.  
He testified that he heard an alarm indicating that that 
there was an inbound missile within a mile sometime between 
July 1984 and September 1984 while he was stationed in 
Bahrain with Division 17, which was a destroyer squadron.  
The Veteran also stated that he was part of the hell fighters 
that responded to the distress calls of tankers.  His job was 
to go on board tankers, put fires out, and rescue people.  He 
identified one occasion during which a tanker was hit, but he 
was not allowed to rescue the people aboard because the ships 
had crossed a patrol line with Iran or Iraq.  In addition, 
the Board notes that the Veteran submitted additional 
evidence pertaining to the USS Cushing, which included a 
photograph of him with the hell fighters.

The RO had previously determined in July 2006 that there was 
a lack of information required to verify the Veteran's 
stressors.  However, given the Veteran's testimony in 
December 2009, there is now additional information regarding 
his claimed in-service stressors.  Therefore, the Veteran 
should be provided the opportunity to identify any other 
additional details necessary to corroborate his claim, and 
the RO should then make another attempt to verify these 
claimed in-service stressors.

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
Veteran's stressors are confirmed or it is established that 
he engaged in combat with the enemy, the RO should provide 
the Veteran with a VA examination to determine whether he 
currently has PTSD and whether it is related to a verified 
in-service stressor.

Additionally, the Board notes that the record reflects that 
the Veteran has sought frequent mental health treatment at VA 
facilities.  Further, the Veteran testified to undergoing 
cardiac testing in November 2009.  The most recent VA 
treatment record associated with the claims file is dated in 
February 2005 from the Indianapolis VA Medical Center.  Thus, 
the Veteran should be requested to identify the locations of 
his VA mental health and cardiac treatment records, and all 
such records dated from February 2005 to the present must be 
obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  

Finally, the Board has determined that a VA examination 
should be scheduled to ascertain the existence and etiology 
of the Veteran's claimed bilateral hearing loss, foot fungus, 
and heart disorder.    

The Board observes that the Veteran was provided a VA 
examination in September 2005 in connection with his claim 
for service connection for bilateral hearing loss.  However, 
the audiological evaluation revealed normal hearing at that 
time, and as such, the examiner stated that it was not 
necessary to discuss the etiology of the claimed disorder.  
Nevertheless, the Veteran has since submitted a November 2006 
private audiogram suggesting that he may have bilateral 
hearing loss as defined by VA regulations. See 38 C.F.R. § 
3.385.  However, the private audiologist did not provide an 
interpretation of the audiometric readings contained on the 
graph. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Additionally, in a November 2006 report, Dr. L.Z. (initials 
used to protect the Veteran's privacy) indicated that there 
was a possible relationship between the Veteran's current 
hearing loss and his military service.  However, there still 
remains no definitive evidence showing that the Veteran has 
met the criteria of 38 C.F.R. § 3.385.  Moreover, Dr. L.Z. 
did not indicate the basis for his opinion other than the 
Veteran's own history.  In light of these facts, a VA 
examination is warranted to ascertain the nature and etiology 
of any hearing loss that may be present.  

Similarly, with respect to the Veteran's claim for service 
connection for foot fungus, the Board observes that his 
service treatment records reveal treatment for Athlete's 
foot, and the Veteran has indicated that his foot symptoms 
have continued since that time.  The Veteran is competent to 
describe such symptoms, and given the evidence of an in-
service event or injury and competent evidence of symptoms of 
the same disorder continuously since service, a VA 
examination is also warranted with respect to this claim.  

Finally, with regard to the Veteran's claimed heart disorder, 
the Board notes that his service treatment records show that 
he was seen for complaints of chest pain, and a record dated 
in November 2000 indicated the presence of a systolic murmur.  
Additionally, the Veteran was seen for atrial fibrillation in 
October 2005, and an atrial ablation was subsequently 
performed.  The Board notes that the Veteran appears to have 
served on active duty for training (ACDUTRA) from August 2005 
to October 2005.  Thus, the evidence suggests that he may 
have had a heart disorder during a period of ACDUTRA and that 
he has a current heart disorder.  However, the evidence of 
record does not contain a medical opinion addressing whether 
the Veteran actually has a current heart disorder that is 
related to his military service.   Therefore, the Board finds 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature determine the nature 
and etiology of any current heart disorder that may be 
present.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his claimed 
disorders.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA medical records dated from 
February 2005 to the present.

2.  The RO should contact the National 
Personnel Records Center (NPRC), the 
Naval Reserve Personnel Center, Records 
Management Center (RMC), and any other 
appropriate location, to request the 
complete service personnel records of 
the Veteran, as well as any other 
appropriate records repository to which 
pertinent service personnel records may 
have been sent.

The RO should request verification of 
the dates the Veteran served in United 
States Naval Reserve, to include the 
dates for each period of active duty for 
training and inactive duty for training 
that he attended.

As set forth in 38 U.S.C.A. § 
5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), 
the RO should continue efforts to locate 
such records until it is reasonably 
certain that such records do not exist 
or that further efforts to obtain those 
records would be futile.  The appellant 
should be notified of any action to be 
taken.

3.  The RO should contact the Veteran 
and offer him the opportunity to provide 
any additional information he can 
remember regarding his claimed stressors 
as well as inform him of the importance 
of providing as much detail as possible.  
The Veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
dates, locations, names of ships, his 
unit, or any other identifying details.

4.  After completing the above actions, 
the RO should review the file and 
prepare a summary of all the claimed 
stressors, including those identified in 
the December 2009 hearing transcript.  
This summary must be prepared whether or 
not the Veteran provides an additional 
statement, as requested above. This 
summary, a copy of the Veteran's DD 214, 
and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC), 
National Archives and Records 
Administration (NARA), or any other 
appropriate agency for verification of 
the alleged stressful events in service.  
JSRRC, NARA, or any other agency should 
be provided with a copy of any 
information obtained above and should be 
requested to provide any additional 
information that might corroborate the 
Veteran's alleged stressors. 

A search of unit and organizational 
histories, including morning reports and 
after action reports, should be 
consulted in an effort to verify attacks 
if deemed necessary.  A specific search 
should be conducted for the period 
between July 1984 and September 1984.

5.  The RO should contact the National 
Archives and Records Administration 
(NARA) or any other appropriate entity 
and request that it provide copies of 
the deck logs for the USS Cushing for 
the period between July 1984 and 
September 1984 (or any other ship 
identified by the Veteran).

6.  The RO should ask the Naval 
Historical Center or any other 
appropriate entity for a copy of the 
command history for the USS Cushing from 
July 1984 to September 1984 (or any 
other ship identified by the Veteran).

7.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record 
as having occurred.  If no stressor has 
been verified, the RO should so state in 
its report.  This report is then to be 
added to the claims folder.

8.  If the RO determines that the 
Veteran engaged in combat with the enemy 
or an in-service stressor is verified, 
the Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales. 

The RO should provide the examiner with 
a summary of any verified in-service 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of 
determining whether exposure to an in- 
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
in-service stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

9.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and a puretone 
audiometry test.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service 
treatment records and post-service 
medical records.

The examiner should provide an 
interpretation of any audiometric 
findings contained on a graph, including 
the results of the November 2006 private 
audiological evaluation.  If the Veteran 
is found to currently have hearing loss 
by VA standards pursuant to 38 C.F.R. § 
3.385, the examiner should comment as to 
whether it is causally or etiologically 
related to his military service or is 
otherwise related to service.  In so 
doing, it should be noted that the 
Veteran is competent to report a history 
of noise exposure.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

10.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any foot fungus that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records.  The examiner 
should opine as to whether it is at 
least as likely as not that the Veteran 
currently has foot fungus related to his 
symptomatology in service or that is 
otherwise causally or etiologically 
related to his military service.  

 (The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

11.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any heart disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records.  The examiner 
should identify all current heart 
disorders.  For each diagnosis 
identified, the examiner should opine as 
to whether it is at least as likely as 
not that disorder is related to the 
Veteran's symptomatology in service or 
is otherwise causally or etiologically 
related to his military service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

The Veteran is further advised that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2009).  In the event 
that the Veteran does not report for a scheduled examination, 
documentation should be associated with the claims folder to 
show that the notice scheduling the examinations was sent to 
his last known address.  It should also be noted whether any 
notice that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


